PER, CURIAM.
Relatrix and respondents having entered into a stipulation wherein it is agreed that an order may be entered in the district court vacating the temporary injunction and order to show cause therein and dismissing the petition for such restraining order and, further, that this proceeding may be dismissed without prejudice to right of relatrix to maintain a separate action for such costs, damages and attorney’s fees as she may have suffered or incurred by reason of the proceedings here and in the district court and that the hearing on the return of the writ heretofore issued and returnable on this date may be vacated ;
Now therefore by virtue of said stipulation it is ordered that this proceeding be dismissed without prejudice to right of relatrix to maintain further proceedings in the district court as provided by the terms of said stipulation.